 1     LAW OFFICE OF WILLIAM J. HEALY                  Case Name: In re Robert S. Brower, Sr.
       WILLIAM J. HEALY #146158                        Case No.: 15-50801
 2     748 Holbrook Pl
       Sunnyvale, CA 94087
 3     TEL. (408) 373-4680

 4
                               UNITED STATES BANKRUPTCY COURT
 5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                      CERTIFICATE OF SERVICE
 7           I declare that I am employed in the County of Santa Clara, California; I am over the age of 18
     years, and not a party to the within entitled cause; my address is 440 N. 1st Street, Suite 100 San Jose,
 8   California 95112.
 9          On September 14, 2020, I served a copy of:
10          1. LIMITED OBJECTION TO STIPULATION AND REQUEST FOR ENTRY
11             OF ORDER REGARDING PAYMENT OF FEES AND PLAN EFFECTIVE
               DATE
12          2. DECLARATION OF WILIAM J. HEALY RE: LIMITED OBJECTION TO
               STIPULATION AND REQUEST FOR ENTRY OF ORDER REGARDING
13
               PAYMENT OF FEES AND PLAN EFFECTIVE DATE
14          3. CERTIFICATE OF SERVICE
15
     BY MAIL, ECF, OR AS OTHERWISE NOTED, by placing a true copy thereof enclosed in a sealed
16   envelope addressed to:
17          All ECF Recipients                                             VIA ECF
18
19          I am familiar with the firm's practice for collecting and processing of correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
20   with postage thereon fully prepaid at San Jose, California, in the ordinary course of business. I am
     aware that on motion of the party served, service is presumed invalid if postal cancellation date or
21   postage meter date is more than one day after the date of deposit for mailing in affidavit.
22           I declare under penalty of perjury, under the laws of California, that the foregoing is true and
     correct. Executed on September 14, 2020, at Sunnyvale, California.
23
                                                             /s/ William J. Healy
24                                                           William J. Healy
25
26
27
Case:
28    15-50801      Doc# 268      Filed: 09/14/20     Entered: 09/14/20 10:31:14        Page 1 of
                                               1
